Exhibit 10.54

 

October 8, 2004

 

Mr. Byron D. Hewett

4 Mt. Holly Road East

Katonah, NY 10536

 

Dear Mr. Hewett:

 

This letter agreement will serve as an amendment and modification of the terms
and conditions of your employment, including your employment letter of October
8, 2004, by Immunicon Corporation (“Immunicon”), and is effective with your
start date as defined in your letter of offer.

 

1. In consideration of your agreement to accept employment as Chief Operating
Officer and General Manager, Cancer Products of Immunicon, the Board of
Directors of Immunicon wishes to provide you with salary continuation and
certain other benefits, as set forth herein, in the event of a Change of Control
of Immunicon (as defined herein), or in the event you terminate your employment
with Immunicon for Good Reason (as defined herein), or other circumstance
whereby your employment is terminated by Immunicon for reasons other than cause
(as defined herein).

 

2. For the purpose of this letter agreement, a “Change of Control” shall mean:
(a) the acquisition, directly or indirectly, other than from Immunicon, by any
person, entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), excluding,
for this purpose, Immunicon, its subsidiaries, and any employee benefit plan of
Immunicon or its subsidiaries which acquires beneficial ownership of voting
securities of Immunicon) (a “Third Party”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
the combined voting power of Immunicon’s then outstanding voting securities
entitled to vote generally in the election of directors; or (b) individuals who,
as of March 19, 2003, constitute the Board of Directors of Immunicon (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, that any person becoming a director subsequent to such date
whose election, or nomination for election by Immunicon’s shareholders, was
approved by a vote of at least a majority of the Incumbent Directors who are
directors at the time of such vote shall be, for purposes of this letter
agreement, an Incumbent Director; or (c) consummation of (i) a reorganization,
merger or consolidation of Immunicon, or (ii) a liquidation or dissolution of
Immunicon or the sale of all or substantially all of the assets of Immunicon
(whether such assets are held directly or indirectly) to a Third Party; except
that any event or transaction which would be a “Change of Control” under (a) or
(c)(i) of this definition shall not be a “Change of Control” if persons who were
the shareholders of Immunicon immediately prior to such event or transaction
(other than the acquiror in the case of a reorganization, merger or
consolidation), immediately thereafter, beneficially own more than 50% of the
combined voting power of Immunicon’s or the reorganized, merged or consolidated
company’s then outstanding voting securities entitled to vote generally in the e
lection of directors. For purposes of this letter



--------------------------------------------------------------------------------

agreement you shall be entitled to terminate your employment for “Good Reason”
if: (i) Immunicon or any acquiror or successor assigns to you any duties
inconsistent in any material respect with your current position as Chief
Operating Officer and General Manager, Cancer Products (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities or takes any other action which results in a material
diminution in such position as Chief Operating Officer and General Manager,
Cancer Products, authority, duties or responsibilities; or (ii) Immunicon or any
acquiror or successor requires you to be based at any office or location other
than the current office or location with Immunicon or a location within a 35
mile radius of such office or location; provided that within fifteen (15) days
after the occurrence of any of the events listed in clauses (i) or (ii), you
deliver written notice to Immunicon of your intention to terminate for Good
Reason specifying in reasonable detail the facts and circumstances claimed to
give rise to your right to terminate your employment for Good Reason and
Immunicon shall not have cured such facts and circumstances within thirty (30)
days after delivery of such notice by you to Immunicon (unless Immunicon shall
have waived its right to cure by written notice to you). For purposes of this
letter agreement, any good faith determination of “Good Reason” in connection
with a Change in Control made by you shall be conclusive. For purposes of this
letter agreement, termination of your employment for cause is a termination of
your employment by Immunicon, or any successor thereto or acquiror thereof, as
determined in good faith by the Board of Directors, which is due to willful
malfeasance or gross negligence in the carrying out of your duties and
responsibilities in the position of Chief Operating Officer and General Manager,
Cancer Products of Immunicon, breach of your fiduciary duty to Immunicon, or
conviction of a felony involving a recognized act of moral turpitude under
applicable law or a securities or corporate governance law violation.

 

3. Notwithstanding the terms and conditions of any stock option agreement or
other agreement between you and Immunicon, all restrictions on sale or transfer
by you of shares of Immunicon stock will be removed (except those conditions
imposed by law or regulation, such as the Securities Act of 1933, as amended,
and the Exchange Act), and all unvested stock options granted to you under any
stock option agreement or otherwise will immediately vest, upon the effective
date of a Change of Control of Immunicon, the date of termination of your
employment for Good Reason or the date of notice of termination of your
employment by Immunicon for reasons other than termination of your employment
for cause, disability or death.

 

4. Should you decide to sell any shares of Immunicon stock which are vested as
provided in paragraph 3 above, you will notify the Immunicon Board of Directors
of such decision in writing and Immunicon will have the option to purchase such
shares from you at the prevailing market price. If the Immunicon common stock is
then listed for trading on a national securities exchange or quoted on an
interdealer quotation system, such market price shall be the average of the
closing price of the Immunicon common stock on such exchange or system for the
five trading days immediately preceding the date the Board exercises its option,
and, otherwise, shall be the market price as established by the Immunicon Board
of Directors, within forty-eight (48) hours after receipt by the Immunicon Board
of Directors of such written notice of your intention to sell the shares. In the
event the provisions of paragraph 3 above do not apply, including without
limitation in the event you terminate your employment voluntarily, any vested
shares or options will be treated in accordance with the applicable stock or
option agreement governing their issuance and any unvested shares or options
will be forfeited in the event your employment ceases prior to any vesting date.

 

5. It is understood and agreed that an employment-at-will relationship exists
between you and Immunicon, and that both you and Immunicon have the right to
terminate the employment relationship at any time for any reason. However,
should you be terminated by Immunicon or any acquiror of or successor to
Immunicon as a result of a Change of Control or for reasons



--------------------------------------------------------------------------------

other than termination of your employment for cause, or, if you terminate your
employment with Immunicon for Good Reason, in addition to the applicability of
the foregoing provisions of this letter agreement you will receive a severance
package consisting of a payment equal to twelve (12) months of your base salary
at the time of your termination, from the date notice of termination is given,
and such benefits as may be continued for the twelve (12) month period from such
termination under the benefit plans of Immunicon or a successor to Immunicon
existing and applicable to you at the time of your termination. Payments not in
connection with a Change in Control shall be made in twelve (12) monthly
installments; payment in connection with a Change in Control shall be made in a
lump sum. Notwithstanding the foregoing, in the event that during such twelve
(12) month period you are employed, or are engaged in the capacity of an
independent contractor or agent, by an entity that reasonably may be considered
a competitor of Immunicon, or you otherwise materially breach your
non-competition, non-solicitation or confidentiality obligations to the Company,
as determined in good faith by the Immunicon Board of Di rectors, such benefits
will immediately cease as of the date of such employment or engagement and you
shall be required to reimburse Immunicon for the applicable portion of your
salary severance payment.

 

6. Anything in this letter agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by Immunicon to or
for your benefit (whether paid or payable or distributed or distributable
pursuant to the terms of this letter agreement) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then you shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
equal to the Excise Tax imposed upon the Payment.

 

Subject to the provisions of the next paragraph, all determinations required to
be made under this paragraph 6, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by an independent
accounting firm selected by the Audit Committee of the Board of Directors which
may, if in compliance with applicable law, be the then-current independent
auditor of Immunicon (the “Accounting Firm”) which shall provide detailed
supporting calculations both to Immunicon and you within 15 business days after
the date of termination or such earlier time as is requested by Immunicon. The
Gross-Up Payment, if any, shall be paid to you within five days of the receipt
of the Accounting Firm’s determination. If the Accounting Firm determines that
no Excise Tax is payable by you, it shall furnish you with an opinion that you
have substantial authority not to report any Excise Tax on your federal income
tax return. Any determination by the Accounting Firm shall be binding upon
Immunicon and you. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that a Gross-Up Payment which will not have been made
by Immunicon should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that Immunicon exhausts
its remedies pursuant to the next paragraph and you thereafter are required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by Immunicon to or for your benefit.

 

You shall notify Immunicon in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by Immunicon of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after you know of such claim and shall apprise
Immunicon of the nature of such claim and the date on which such claim is
requested to be paid. You shall not pay such claim prior to the expiration of
the thirty-day period following the date on which you give such notice to
Immunicon (or such



--------------------------------------------------------------------------------

shorter period ending on the date that any payment of taxes with respect to such
claim is due). If Immunicon notifies you in writing prior to the expiration of
such period that it desires to contest such claim, you shall: (i) give Immunicon
any information reasonably requested by Immunicon relating to such claim; (ii)
take such action in connection with contesting such claim as Immunicon shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Immunicon; (iii) cooperate with Immunicon in good faith
in order effectively to contest such claim; and (iv) permit Immunicon to
participate in any proceedings relating to such claim; provided, however, that
Immunicon shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold you harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this paragraph 5, Immunicon shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct you to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as
Immunicon shall determine; provided, however, that if Immunicon directs you to
pay such claim and sue for a refund, Immunicon shall advance a portion of such
payment equal to the Gross-Up Payment to you, on an interest-free basis, and
shall indemnify and hold you harmless, on an after-tax basis, from any Excise
Tax on the Payment or income tax, including interest or penalties with respect
thereto; and further provided that any extension of the statute of limitations
relating to payment of taxes for your taxable year with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Immunicon shall not exercise the foregoing right if such loan would
violate applicable securities laws. Furthermore, Immunicon’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and you shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

If, after the receipt by you of an amount advanced by Immunicon pursuant to the
preceding paragraph, you become entitled to receive any refund with respect to
such claim, you shall (subject to Immunicon’s complying with the requirements of
the preceding paragraph) promptly pay to Immunicon the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by you of an amount advanced by Immunicon
pursuant to the preceding paragraph, a determination is made that you shall not
be entitled to any refund with respect to such claim and Immunicon does not
notify you in writing of its intent to contest such denial of refund prior to
the expiration of thirty days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

7. Nothing in this letter agreement shall prevent or limit your continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by Immunicon or its subsidiaries and for which
you may qualify, nor shall anything herein limit or otherwise affect such rights
as you may have under any stock option or other agreements with Immunicon or any
of its subsidiaries.

 

8. The terms and conditions set forth in this letter agreement shall supercede,
amend and take precedence over the terms and conditions set forth in any
Employee Non-Disclosure Agreement, Non-Compete Agreement and any other agreement
previously entered into by you and Immunicon, to the extent any of the terms and
conditions of such other agreements may be inconsistent or in conflict with the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

If you are in agreement with the terms and conditions of this letter agreement,
please so indicate by signing and dating this letter agreement as provided
below.

 

Sincerely,

IMMUNICON CORPORATION

By:

 

EDWARD L. ERICKSON

--------------------------------------------------------------------------------

Edward L. Erickson

Chairman of Board, President & Chief Executive Officer

Agreed and Accepted:

BYRON D. HEWETT

--------------------------------------------------------------------------------

Byron D. Hewett

Date of Signature: October 12, 2004